         Case 1:17-cv-01045-LJV Document 23 Filed 09/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 AMY PALUCH,

              Plaintiff,

       v.                                                   17-CV-1045-LJV
                                                            DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

           Defendant.
___________________________________


      The plaintiff, Amy Paluch, is a prevailing party in this social security benefits

action. Her counsel has moved for attorney’s fees under 42 U.S.C. § 406(b)(1)(A).

Docket Item 20. The defendant does not oppose the motion. Docket Item 22.

      Section 406(b)(1)(A) provides:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the court
      may determine and allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total of the past-due
      benefits to which the claimant is entitled by reason of such judgment, and
      the Commissioner of Social Security may, notwithstanding the provisions of
      section 405(i) of this title, but subject to subsection (d) of this section, certify
      the amount of such fee for payment to such attorney out of, and not in
      addition to, the amount of such past-due benefits. In case of any such
      judgment, no other fee may be payable or certified for payment for such
      representation except as provided in this paragraph.

      Paluch was awarded $ 67,899.00 in past-due benefits. Docket Item 20-1 at 1-2.

Her counsel seeks $16,974.75 in fees, which is 25% of the past-due benefits and is

consistent with the contingent-fee agreement that provides for attorney’s fees in the

amount of 25% of any recovery. Id. at 2, 5.
           Case 1:17-cv-01045-LJV Document 23 Filed 09/21/20 Page 2 of 3




       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 1 Id. The $16,974.75 fee request is therefore

granted under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on September 12, 2019, this Court

previously awarded Paluch’s counsel $5,999.81 in fees under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d). Docket Items 18, 19. Because the fees

granted above exceed the EAJA fees, Paluch’s counsel must refund the EAJA fees to

her. See Wells v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).




       1
       While the fee here constitutes an hourly rate of over $500—high by Western
New York standards—the precedent cited in counsel’s fee application and the incentive
necessary for counsel to take contingency-fee cases weigh in favor of approving the fee
here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the hours spent
representing the claimant” can be used by the court “as an aid to [its] assessment of the
reasonableness of the fee yielded by the fee agreement”).

                                             2
           Case 1:17-cv-01045-LJV Document 23 Filed 09/21/20 Page 3 of 3




                                         ORDER


         In light of the above,

         IT IS HEREBY ORDERED that the plaintiff’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $16,974.75, Docket Item 20, is GRANTED;

and it is further

         ORDERED that Paluch’s counsel shall refund the $5,999.81 in EAJA fees to

Paluch within 14 days of the entry date of this decision and order.



         SO ORDERED.

Dated:          September 21, 2020
                Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            3
